DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 16 2021 have been fully considered but they are not persuasive.
Regarding Rejection under 35 U.S.C. § 103
The applicant’s arguments are unpersuasive because the applicant appears to be trying to import claim limitations from the specification
According to the Manual of Patent Examining Procedure
The words of the claim must be given their plain meaning unless such meaning is inconsistent with the specification 2111.01 I
It is improper to import clam limitations from the specification 2111.01 II
Plain meaning refers to the ordinary and customary meaning given to the rem by those of ordinary skill in the art 2111.01 III
The applicant may be his own lexicographer and/or may disavow claim scope 2111.01 IV
The most relevant part of the instant specification appears to be Fig. 1 and Para 28-33, where the applicant defines some of the terms used in the independent claims, including “transmission resource” and “operation attribute.”
The applicant quotes Para 34 of the instant specification on Page 8 of 10 of his arguments, stating that “Because the deactivation function performed on the cell, the carrier or the BWP can be limited by the transmission resources, this can effectively Fig. 1 and Para 28-33 will be.  This sentence does not define any of the terms used in the claims.  Therefore, the examiner will not consider it in interpreting the claim language.
The examiner does note that amending the independent claims to explicitly recite the absence of a Physical Downlink Control Channel (PDCCH) may overcome the applied art.
Regarding the applicant’s arguments about Babaei on Pages 7 of 10 – 8 of 10, because the applicant’s arguments did not address the passages in Babaei that the examiner relied on in his rejection, but instead recites claims from Babaei that the examiner did not rely on in this rejection, it is hard to see how these arguments relate to the examiner’s rejection.  The applicant’s arguments rely on the PDCCH, which is irrelevant to the interpretation of the independent claims as explained above, and are therefore irrelevant to the art the examiner relied on in his rejection.
Regarding the applicants arguments about Park on Page 9 of 10, the examiner rejection argues that “uplink SPS skip (SkipUplinkTxSPS)” is an operation attribute according to Para 31 of the instant application “The operation attribute is used to set UL skip mechanism, and includes an uplink skip attribute…Specifically, the uplink skip attribute refers to not transmitting on the transmission resource when the user equipment has no uplink data to be transmitted during uplink scheduling transmission.”  The examiner did not specifically address using the operational attribute to perform a Para 134 of Park recites

On the other hand, if the UL buffer is empty, the terminal 310 may not transmit data in the activated SPS resource except for transmission of a PHR if the uplink SPS skip (SkipUplinkTxSPS) is set. If the UL buffer is empty, the terminal 310 pads the assigned SPS resource, that is, needs to transmit a zero medium access control (MAC) protocol data unit (PDU) if SkipUplinkTxSPS is not set

This section states that if the terminal has no data and SkipUplinkTxSPS is set, the terminal will only transmit a Power Headroom Report (PHR).  However, if terminal has no data and SkipUplinkTxSPS is not set, it must transmit an all zero MAC PDU.
Para 134 of Park goes on to recite

If the consecutive frequency of transmission of the ImplicitReleaseAfter counter value set by the RRC and the zero MAC PDU is equal, the terminal 310 may perform a release operation to clear the set an UL SPS resource. The release operation is necessary to prevent waste of the SPS resource. Since the SPS resource is periodically secured, waste occurs if the terminal 310 does not use the SPS resource. In order to minimize the waste, the base station 320 may instruct the terminal 310 to perform activation or release by the PDCCH.

This section states that if SkipUplinkTxSPS is not set and the terminal transmits an all zero MAC PDU a consecutive number of times equal to the ImplicitReleaseAfter value, the resource for the Semi-Persistent Scheduling (SPS) with be released, that is deactivated, in order to avoid wasting transmission resources.
Since the SkipUplinkTxSPS is an operational attribute and the presence or absence of this attribute can cause the base station to deactivate a resource under certain circumstances, Para 134 of Park teaches using an operation attribute to perform a deactivation function operation on a resource.
Finally, the applicant’s arguments regarding Park also appear to rely on the PDCCH, which is irrelevant to the interpretation of the independent claims as explained above, and are therefore irrelevant to the art the examiner relied on in his rejection.
For these reasons, as well as others given below, the independent claims are not yet in condition for allowance.  For these reasons, and also others given below, the dependent claims are not yet in condition for allowance.
The examiner does note that amending the independent claims to explicitly recite the absence of a Physical Downlink Control Channel (PDCCH) may overcome the applied art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-12, 14-18, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et. al. (US 2018/0042016 A1) in view of Park et. al. (US 2017/0332358 A1).
Regarding Claim 1, Babaei discloses an activation control method (Abstract Fig. 25 Fig. 29 Para 188-189) comprising: 
receiving configuration information transmitted by a network device (Fig. 4 Base Station Fig. 25 Fig. 29 2910 Para 44 75 188 “At 2910, a first wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell” where “configuration parameters” corresponds to configuration information and where “base station corresponds to network device), wherein the configuration information is used to indicate a transmission resource (Fig. 29 2920 Para 75 “The UE may be allocated in downlink and/or uplink periodic radio resources…The periodic resource allocation for example, may be called, semi-persistent scheduling or grant-free scheduling” Para 188 “the configuration parameters comprising periodic resource allocation configuration parameters for configuring a periodic resource allocation of the secondary cell (determined at 2920)” Para 189  The “periodic resource allocation/semi-persistent scheduling” corresponds to transmission resource since it is used for either uplink or downlink transmission, Para 31 of the instant application.); 
when the transmission resource is configured for a target object (Fig. 29 2910 2920 Para 188 “a periodic resource allocation of the secondary cell” where “secondary cell (SCell)” corresponds to a transmission object), performing a deactivation function Fig. 29 2930 Para 167 “wireless device/MAC entity may stop/pause the sCellDeactivationTimer timer and/or ignore the value of sCellDeactivationTimer timer for activation/deactivation of SCell” Para 188 “At 2930, a deactivation timer for the secondary cell may be disabled in response to the configuration parameters comprising periodic resource allocation” “Disabling a deactivation time” corresponds to performing a deactivation function operation, see Para 40-43 of the instant application); wherein the target object is a cell, a carrier or a bandwidth part (BWP) (Fig. 29 2910 2920 Para 188).
Park discloses something Babaei does not explicitly disclose: configuration information including an operation attribute (Para 134 “Semi-persistent scheduling (SPS)… if the UL buffer is empty, the terminal 310 may not transmit data in the activated SPS resource except for transmission of a PHR if the uplink SPS skip (SkipUplinkTxSPS) is set…If the UL buffer is empty, the terminal 310 pads the assigned SPS resource…if SkipUplinkTxSPS is not set…the base station 320 may instruct the terminal 310 to perform activation or release”  where “uplink SPS skip (SkipUplinkTxSPS)” corresponds to operation attribute, see Para 31 of the instant application.  The examiner notes that enabling and disabling uplink skipping is well-known in the prior art)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive configuration information transmitted by a network device, wherein the configuration information is used to indicate at least one of a transmission resource and an operation attribute; when the transmission resource and/or the operation attribute are configured for a target object, perform a Para 134 as explained in the arguments above).
Regarding Claim 2, Babaei discloses the transmission resource comprises a semi-static resource and/or a grant-free resource (Para 75 188 189 where “semi-persistent” corresponds to semi-static)
Regarding Claim 3, Park discloses the operation attribute is an uplink skip attribute (Para 134)
Regarding Claim 5, performing a deactivation function operation on the target object comprises: performing a deactivation function operation on all target objects configured as Skip; or, performing a deactivation function operation on all target objects of the user equipment (Fig. 29 2930 Para 167 188 the “SCell” is the target object and the deactivation function operation, “disable deactivation timer,” is performed on all (the one and only) the target object.)
Regarding Claim 6, Babaei discloses the transmission resource comprises an uplink transmission resource or a downlink transmission resource (Para 75)
Regarding Claim 7, Babaei discloses performing a deactivation function operation on the target object comprises any one of the following: configuring a value of a deactivation timer for the target object as infinity; shielding a deactivation operation triggered for the target object when the deactivation timer expires; the deactivation timer not applicable to the target object; configuring the target object to not allow deactivation; extending or restarting the deactivation timer according to newly transmitted data and/or retransmitted data in the transmission resource (Para 167 “the wireless device/MAC Para 188. “Disabling the secondary cell timer” corresponds to configuring a value of a deactivation timer for the target object as infinity, “ignoring the secondary cell timer” corresponds to shielding a deactivation operation triggered for the target object when the deactivation timer expires and the deactivation timer not applicable to the target object)
Regarding Claim 8, Babaei discloses configuring the user equipment to shield deactivation operation for the target object in a received deactivation command ((Para 167 “wireless device/MAC entity may…ignore the value of sCellDeactivationTimer timer for activation/deactivation of SCell)
Regarding Claim 9, Babaei discloses the deactivation command is transmitted through medium access control (MAC) control element (CE) or physical downlink control channel (Para 75 “In a periodic resource allocation, an RRC message and/or a DCI may activate or release a periodic resource allocation.”  The periodic resource allocation triggering disabling the deactivation timer can be transmitted through a Downlink Control Information (DCI) which is found in the Physical Downlink Control Channel (PDCCH).  See also Para 116 168)
Regarding Claim 10, Babaei discloses an activation control method (Abstract Fig. 25 Fig. 29 Para 188-189) comprising: 
transmitting indication information to a user equipment (UE) (Fig. 4 Wireless Device Fig. 25 Fig. 29 2910 Para 44 75 188 where “wireless device” corresponds to Fig. 29 2920 Para 75 188 189), the indication information is used to indicate the user equipment to perform a deactivation function operation on the target object when the transmission resource is configured for the target object (Fig. 29 2910 2920 2930 Para 167 188), and the target object is a cell, a carrier or a BWP Fig. 29 2910 2920 2930 Para 188)
Park discloses configuration information including an operation attribute (Para 134)
Regarding Claim 11, the combination of Babaei and Park discloses claim 11 as explained in claims 2 and 10.
Regarding Claim 12, the combination of Babaei and Park discloses claim 12 as explained in claims 3 and 10.
Regarding Claim 14, the combination of Babaei and Park discloses claim 14 as explained in claims 5 and 10.
Regarding Claim 15, the combination of Babaei and Park discloses claim 15 as explained in claims 6 and 10.
Regarding Claim 16, the combination of Babaei and Park discloses claim 16 as explained in claims 7 and 10.
Regarding Claim 17, the combination of Babaei and Park discloses claim 17 as explained in claims 8 and 10.
Regarding Claim 18, the combination of Babaei and Park discloses claim 18 as explained in claims 9 and 10.
Regarding Claim 37, Babaei discloses a user equipment (Fig. 4 Wireless Device Para 44) comprising: one or more processors (Fig. 4 408 Processor Para 44); a memory (Fig. 4 409 Para 44); and one or more programs (Fig. 4 410 Instructions Para 44); wherein the one or more computer programs are stored in the memory and configured to be executed by the one or more processors (Para 44),
The combination of Babaei and Park discloses the method according to claim 1.
Regarding Claim 38, Babaei discloses a user equipment (Fig. 4 Wireless Device Para 44) comprising: one or more processors (Fig. 4 408 Processor Para 44); a memory (Fig. 4 409 Para 44); and one or more programs (Fig. 4 410 Instructions Para 44); wherein the one or more computer programs are stored in the memory and configured to be executed by the one or more processors (Para 44),
The combination of Babaei and Park discloses the method according to claim 10.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et. al. (US 2018/0042016 A1) in view of Park et. al. (US 2017/0332358 A1) and in further view of Dudda et. al. (US 2018/0220440 A1).
Regarding Claim 4, the combination of Babaei and Park discloses the method according to claim 3.
Dudda discloses something neither Babaei nor Park explicitly discloses: the transmission resource comprises a dynamic scheduling resource, the target object is configured as UL Skip (Para 67 “For example, a new transmission based on the dynamic UL grant is only issued in case new UL data is available, action 507. Otherwise the dynamic UL grant may be skipped”)
Para 6).
Regarding Claim 13, the combination of Babaei and Park and Dudda discloses claim 13 as explained in claims 4 and 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar, can be reached on 571-272-011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             
/PANKAJ KUMAR/           Supervisory Patent Examiner, Art Unit 2463